1     SIMMONS & GREENE, P.C.
      2432 W. Peoria Ave., Suite 1284
2     Phoenix, AZ 85029
      Telephone: (602) 279-0455
3     carlene@simmonsgreenelaw.com

4
      Carlene M. Simmons SBN 022280
      Attorney for Debtor
5

6
                          IN THE UNITED STATES BANKRUPTCY COURT
7

8
                                   FOR THE DISTRICT OF ARIZONA

9
      In re:                                           In Proceedings Under Chapter 7
10

11
      KARLA R. ROBERTS,                                Case No. 2:19-bk-08842-PS

12                                                     MOTION TO COMPEL ABANDONMENT
                            Debtor.                    OF REAL PROPERTY
13

14

15
               COMES NOW, Karla R. Roberts, Debtor in the above-captioned proceeding (herein referred
16

17
     to as “Movant”) by and through her attorney, Carlene M. Simmons, and move this honorable Court

18   for entry of an Order that the Trustee abandon any interest in the following legally described real

19   property pursuant to 11 U.S.C. Section 554, Bankruptcy Rule 6007 and Local Bankruptcy Rule 6007-
20
     1, and in support thereof, respectfully represent as follows:
21
        1. On July 18, 2019, Movant filed a petition for relief under Chapter 7 of the United States
22
               Bankruptcy Code.
23

24      2. This Court has exclusive jurisdiction over the property in question under 28 U.S.C. Section

25             1334. This is a core matter.
26

27

28                                                                                                    1

 Case 2:19-bk-08842-PS            Doc 12 Filed 09/09/19 Entered 09/09/19 18:00:40          Desc
                                   Main Document     Page 1 of 4
1     3. At the time of filing of the present case, Movant was the owner of the following legally
2
         described real property: LOT 46, RIVER WALK VILLAGES-PHASE 2A, IN THE CITY
3
         OF LAVEEN, COUNTY OF MARICOPA, STATE OF ARIZONA, ACCORDING TO
4
         BOOK 639 OF MAPS, PAGE 41, RECORDS OF MARICOPA COUNTY, ARIZONA.
5

6        RECORDING NUMBER 20101062047 (known hereafter as the ‘Subject Property’). The

7        Subject Property is also commonly known as 5314 S. 51st Drive, Laveen, AZ 85339.
8
      4. The Subject Property is burdensome to the estate in that it is of inconsequential value and
9
         benefit to the estate as it has no equity after costs of sale above Movant’s homestead
10
         exemption of $150,000.00.
11

12
      5. Subject Property is presently worth approximately $300,000.00 according to a Residential

13       Broker’s Price Opinion (BPO) dated June 11, 2019 (a copy attached as ‘Exhibit A’).
14    6. The Subject Property is encumbered by a first mortgage serviced by Bank of America in the
15
         amount of approximately $139,890.00 (a copy of the Deed of Trust attached as ‘Exhibit B’).
16
      7. Equity in Movant’s home is $160,110.00.
17
      8. Movant has claimed her full homestead exemption.
18

19    9. A six (6) percent cost of sale on Movant’s home would be approximately $18,000.00. These

20       costs, in addition to closing costs would negate any value that creditors would receive from
21
         the sale of Movant’s home.
22
      WHEREFORE, Movant respectfully requests the Court enter an Order that the Trustee
23
         abandon any interest in the Subject Property pursuant to 11 U.S.C. Section 554, Bankruptcy
24

25       Rule 6007 and Local Bankruptcy Rule 6007-1.

26

27

28                                                                                                  2

 Case 2:19-bk-08842-PS     Doc 12 Filed 09/09/19 Entered 09/09/19 18:00:40              Desc
                            Main Document     Page 2 of 4
1        RESPECTFULLY SUBMITTED this 9th day of September, 2019.
2

3                                             SIMMONS & GREENE, P.C.

4
                                              /s/ Carlene M. Simmons
5
                                              Carlene M. Simmons, 022280
6                                             Attorney for Movant

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                                3

 Case 2:19-bk-08842-PS   Doc 12 Filed 09/09/19 Entered 09/09/19 18:00:40   Desc
                          Main Document     Page 3 of 4
1                                      CERTIFICATE OF SERVICE
2
     I HEREBY CERTIFY THAT ON THE 9th DAY OF SEPTEMBER, 2019, SERVICE OF A TRUE
3    AND ACCURATE COPY OF THE ATTACHED HAS BEEN SERVED UPON THE
     FOLLOWING PARTIES AS SET FORTH BELOW.
4

5
     Electronically filed this 9th day of September, 2019, with:
6
     United States Bankruptcy Court District of Arizona
7    230 North First Avenue
     Phoenix, Arizona 85003
8

9
     Copy of the foregoing sent via first-class mail this 9th day of September, 2019:

10   Karla R. Roberts
     5314 S. 51st Drive
11   Laveen, AZ 85339
12
     U.S. Trustee
13   Office of the U.S. Trustee
     230 N. 1st Avenue, Suite 204
14   Phoenix, AZ 85003
15
     David Birdsell
16   Chapter 7 Trustee
     216 N. Center St.
17   Mesa, AZ 85201
18
     All creditors listed on the Master Mailing Matrix on file with the Clerk’s office as of September
19   9, 2019 (attached as ‘Exhibit C’).

20
            RESPECTFULLY SUBMITTED this 9th day of September, 2019.
21

22

23                                                        SIMMONS & GREENE, P.C.
24

25                                                        /s/ Carlene M. Simmons
                                                          Carlene M. Simmons, 022280
26                                                        Attorney for Movant
27

28                                                                                                   4

 Case 2:19-bk-08842-PS         Doc 12 Filed 09/09/19 Entered 09/09/19 18:00:40           Desc
                                Main Document     Page 4 of 4
